                                                        l · ,;: 1_ Si) ~~y
                                                        l)l)( 'l )MENT

                                                      '.l ;•,:.L: .r·rnoNICf a ~ED
UNITED STAT ES DISTRICT COURT                         j: , ·O\ #: _    _     ~3        ,
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x                  Ijl ',.\' !T, _t l,"LED·· - - - - - -
JEANNETTE FULLER HAUSLER,

                                                     09 Civ. 10289 (VM)
                                Petitioner,
                                                            ORDER
     - against -

JP MORGAN CHASE BANK, N. A., et al.,:

                                Respondents. :
------------------------------------x




VICTOR MARRERO, United States District Judge.

     A review of the Docket Sheet for this case indicates that there

has been no record of any proceedings or correspondence with the Court

since October     17,   2019.   At that   time the Court granted a                motion to

substitute a party pursuant to Federal Rule of Civil Procedure 25. The

Court previously granted an extension until January 17,                      2020,   of the

levies covering certain accounts.         ( See Dkt. No .   691.)      Accordingly,        it

is hereby

     ORDERED that petitioner inform the Court, within thirty                      (30) days

of the date of this Order,          concerning the status of this action and

petitioner's contemplation with regard to any further proceedings.                         In

the event no timely response to this Order is submitted,                     the Court may

dismiss the action without further notice for lack of prosecution .

SO ORDERED.




                                          ~
Dated:        New York, New York
              6 March 2020


                                                       U.S . D.J.
